Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 10/7/21. Claims 6 and 7 have been canceled, claims 16 – 22 have been added and claims 1 – 5 and 8 – 22 are pending.

Claim Objections
Claims 2, 3, 5 and 8 are objected to because of the following informalities:  
In claim 2, line 1; claim 3, line 1; claim 5, line 1 and claim 8, line 1 it is suggested to replaced “method” with --computerized method-- in order to maintain consistent claim language.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9 and 13 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, 13 – 15 and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan et al. (US 2018/0146408 A1) in view of Xu et al. (US 2021/0235495 A1).
Regarding claim 1, Meylan teaches a computerized method of operating a wireless network having at least one wireless access node (Fig. 2: base station 205/network access device), the computerized method comprising: utilizing a first carrier within a first unlicensed frequency band for transmission of at least a first portion of user data between the at least one wireless access node and a wireless user device (paragraphs 116-117: first unlicensed radio frequency spectrum band; In some examples, a MNO may configure its network to support concurrent communication based at least in part on a cellular RAT over a first unlicensed radio frequency spectrum band… The concurrent communication may be between a network access device and a UE; Further described in paragraphs 57 and 84); and simultaneously utilizing a second carrier within a second unlicensed frequency band for transmission of at least a second portion of the user data between the at least one wireless access node and the wireless user device (paragraphs 116-117: second unlicensed radio frequency spectrum band; In some examples, a MNO may configure its network to support concurrent communication based at least in part on a cellular RAT over a first unlicensed radio frequency spectrum band, and based at least in part on a WLAN RAT over a second unlicensed radio frequency spectrum band. Also described in paragraphs 73, 80, and 156: carrier aggregation); wherein: the first and second unlicensed frequency bands utilize heterogeneous carrier access mechanisms (paragraphs 116-117: WLAN RAT is different than cellular RAT. Also described in paragraph 76). 
Meylan fails to explicitly disclose the utilizing of the first carrier and simultaneously using the second carrier comprises accessing at least each of the first and second carriers using respective different ones of the heterogeneous carrier access 
However, Xu teaches the utilizing of the first carrier and simultaneously using the second carrier comprises accessing at least each of the first and second carriers using respective different ones of the heterogeneous carrier access mechanisms (paragraph 472: The uplink transmissions on the plurality of the first cells may have the same starting time. In an example, the wireless device may select a first sub -band of a first cell of the plurality of first cells. In an example, the wireless device may perform a first type listen-before-talk on the first sub -band. In an example, the wireless device may determine that the first type listen-before-talk may indicate a clear channel on the first sub -band. In an example, the wireless device may perform a second type listen-before-talk on one or more other sub-bands of the first cell and one or more sub-bands of other cells in the plurality of first cells except the first cell. Also described in the Abstract and paragraph 315); and the accessing at least each of the first and second carriers using the respective different ones of the heterogeneous carrier access mechanisms comprises using respective different first and second LBT (Listen Before Talk)-based procedures on the first and second carriers (paragraph 472: The uplink transmissions on the plurality of the first cells may have the same starting time. In an example, the wireless device may select a first sub -band of a first cell of the plurality of first cells. In an example, the wireless device may perform a first type listen-before-talk on the first sub -band. In an example, the wireless device may determine that the first type listen-before-talk may indicate a clear channel on the first sub -band. In an example, the wireless device may perform a second type listen-before-talk on one or more other sub-bands of the first cell and one or more sub-bands of other cells in the plurality of first cells except the first cell. Also described in the Abstract and paragraph 315).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling communication according to a specified technique and minimize errors.
Regarding claim 9, Meylan teaches a computerized network apparatus (Fig. 2: UE 215 and Fig. 11: UE 1115) for use in a wireless infrastructure (see Fig. 2), the computerized network apparatus comprising: digital processing apparatus (Fig. 11: UE processor 1110); at least one data network interface (UE antenna 1140/UE transceiver 1130) in data communication with the digital processing apparatus (see Fig. 11); and a storage device (UE Memory 1120) in data communication with the digital processing apparatus (see Fig. 11), the storage device comprising a storage medium (inherent in memory) having at least one computer program (code 1125), the at least one computer program configured to, when executed on the digital processing apparatus, cause the computerized network apparatus to: utilize a first medium access protocol for determining an availability of a first unlicensed frequency band (paragraph 57: enable a UE to determine when both a cellular RAT and a WLAN RAT are available over an unlicensed radio frequency spectrum band. Further described in paragraph 84: The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst); and paragraphs 116-117: first unlicensed radio frequency spectrum band); utilize a second medium access protocol for determining an availability of a second unlicensed frequency band (paragraph 57: enable a UE to determine when both a cellular RAT and a WLAN RAT are available over an unlicensed radio frequency spectrum band. Further described in paragraph 84: The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst); and paragraphs 116-117: second unlicensed radio frequency spectrum band), the second unlicensed frequency band having access requirements different from those of the first unlicensed frequency band (paragraphs 116-117: WLAN RAT is different than cellular RAT. Also described in paragraph 76); and based on the determination of the availability of the first unlicensed frequency band and the determination of the availability of the second unlicensed frequency band, cause utilization of both bands simultaneously in an aggregation (paragraph 57: enable a UE to determine when both a cellular RAT and a WLAN RAT are available over an unlicensed radio frequency spectrum band. Further described in paragraph 84 and paragraphs 116-117: In some examples, a MNO may configure its network to support concurrent communication based at least in part on a cellular RAT over a first unlicensed radio frequency spectrum band, and based at least in part on a WLAN RAT over a second unlicensed radio frequency spectrum band. Also described in paragraphs 73, 80, and 156: carrier aggregation). 

However, Xu teaches the utilization of the second medium access protocol comprising use of a coordination signal (end of paragraph 247: In an example, a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs. In an example, a group common DCI may correspond to an RNTI which is commonly configured for a group of UEs. In an example, a wireless device may monitor a UE-specific search space. Also described in paragraph 343: Channel reservation may be enabled by the transmission of signals, by an LAA node, after gaining channel access via a successful LBT operation. Further described in paragraphs 310-311 and 345-346)
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling communication according to a specified technique and minimize errors.
Regarding claim 10, Meylan teaches the computerized network apparatus of claim 9, wherein the utilization of both bands simultaneously in an aggregation comprises utilization of the first unlicensed frequency band independently of utilization of the second unlicensed frequency band to transact data with a common user device (paragraph 98: In other examples, a first set of one or more thresholds may be indicated for the cellular RAT over the unlicensed radio frequency spectrum band, and a second set of one or more thresholds may be indicated for the WLAN RAT over the unlicensed radio frequency spectrum band).
Regarding claim 13, Meylan teaches a computerized method of operating a wireless network node (Fig. 2: base station 205/network access device), the computerized method comprising: determining a need for multiple band operation (paragraph 57: enable a UE to determine when both a cellular RAT and a WLAN RAT are available over an unlicensed radio frequency spectrum band. Further described in paragraphs 116-117: first and second unlicensed radio frequency spectrum band); based at least on the determination, accessing a cognizant network entity for an allocation of one or more carriers within a first of the multiple bands (paragraph 84: The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst). Also described in paragraph 74: one of the CCs allocated to a UE 115 may be configured as a primary CC (PCC), and the remaining CCs allocated to the UE 115 may be configured as secondary CCs (SCCs)); performing an LBT-based medium access protocol on at least a second of the multiple bands to identify at least one carrier available for use therein (paragraph 84: When using a gating interval that defines the application of an LBT protocol, the gating interval may indicate when a transmitting apparatus needs to perform a contention procedure (e.g., an LBT procedure) such as a clear channel assessment ( CCA) procedure or an extended CCA (ECCA) procedure. The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst). When a CCA procedure or ECCA procedure indicates the wireless channel is available for a corresponding LBT radio frame or transmission burst (e.g., "clear" for use), the transmitting apparatus may reserve or use the wireless channel of the unlicensed radio frequency spectrum band during part or all of the LBT radio frame. Also described in paragraph 72); and utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one carrier in the second of the multiple bands to transact data with a wireless client device (paragraphs 116-117: In some examples, a MNO may configure its network to support concurrent communication based at least in part on a cellular RAT over a first unlicensed radio frequency spectrum band… The concurrent communication may be between a network access device and a UE. Also described in paragraphs 72 and 84). 
Meylan fails to explicitly disclose wherein the performing of the LBT-based medium access protocol on at least the second of the multiple bands comprises utilizing a signal configured to occupy at least one of the first of the multiple bands or the second of the multiple bands such that the wireless client device can commence the transaction of the data utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one carrier in the second of the multiple bands contemporaneously.
However, Xu teaches wherein the performing of the LBT-based medium access protocol on at least the second of the multiple bands comprises utilizing a signal configured to occupy at least one of the first of the multiple bands or the second of the multiple bands such that the wireless client device can commence the transaction of the data utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one carrier in the second of the multiple bands  (paragraph 472: The uplink transmissions on the plurality of the first cells may have the same starting time. In an example, the wireless device may select a first sub -band of a first cell of the plurality of first cells. In an example, the wireless device may perform a first type listen-before-talk on the first sub -band. In an example, the wireless device may determine that the first type listen-before-talk may indicate a clear channel on the first sub -band. In an example, the wireless device may perform a second type listen-before-talk on one or more other sub-bands of the first cell and one or more sub-bands of other cells in the plurality of first cells except the first cell. Also described in the Abstract and paragraph 315).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling communication according to a specified technique and minimize errors.
Regarding claim 14, Meylan teaches the method of claim 13, further comprising performing an LBT-based medium access protocol on at least the allocated one or more carriers to verify availability thereof before said utilizing (paragraph 84: When using a gating interval that defines the application of an LBT protocol, the gating interval may indicate when a transmitting apparatus needs to perform a contention procedure (e.g., an LBT procedure) such as a clear channel assessment ( CCA) procedure or an extended CCA (ECCA) procedure. The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst). When a CCA procedure or ECCA procedure indicates the wireless channel is available for a corresponding LBT radio frame or transmission burst (e.g., "clear" for use), the transmitting apparatus may reserve or use the wireless channel of the unlicensed radio frequency spectrum band during part or all of the LBT radio frame. Also described in paragraph 72). 
Regarding claim 15, Meylan teaches the method of claim 14, wherein the LBT-based medium access protocol performed on at least the allocated one or more carriers to verify availability thereof comprises an LBT-based protocol different than that of the LBT-based medium access protocol performed on the at least second band (paragraph 84: When using a gating interval that defines the application of an LBT protocol, the gating interval may indicate when a transmitting apparatus needs to perform a contention procedure (e.g., an LBT procedure) such as a clear channel assessment ( CCA) procedure or an extended CCA (ECCA) procedure. The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst). When a CCA procedure or ECCA procedure indicates the wireless channel is available for a corresponding LBT radio frame or transmission burst (e.g., "clear" for use), the transmitting apparatus may reserve or use the wireless channel of the unlicensed radio frequency spectrum band during part or all of the LBT radio frame. Also described in paragraphs 57 and 72).
Regarding claim 17, Meylan teaches the computerized network apparatus of Claim 9, but fails to explicitly disclose wherein the coordination signal comprises a common 
However, Xu teaches wherein the coordination signal comprises a common preamble that has a specific signature or pattern that unlicensed spectrum-based devices attempt to detect (end of paragraph 247: In an example, an RNTI may have a pre-configured value (e.g., P-RNTI or SI-RNTI). In an example, a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs. In an example, a group common DCI may correspond to an RNTI which is commonly configured for a group of UEs. In an example, a wireless device may monitor a UE-specific search space. In an example, a UE specific DCI may correspond to an RNTI configured for the wireless device. Also described in paragraphs 313 and 327).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling a device to detect and receive the intended signals.
Regarding claim 18, Meylan teaches the computerized network apparatus of Claim 9, but fails to explicitly disclose wherein the coordination 15signal is broadcast by a centralized network node apparatus.
However, Xu teaches wherein the coordination 15signal is broadcast by a centralized network node apparatus (paragraph 204: System information (SI) may be divided into minimum SI and other SI. The minimum SI may be periodically broadcast. The minimum SI may comprise basic information required for initial access and information for acquiring any other SI broadcast periodically or provisioned on-demand, i.e. scheduling information. The other SI may either be broadcast, or be provisioned in a dedicated manner, either triggered by a network or upon request from a wireless device. Also described in paragraph 228: In downlink, a base station may transmit (e.g., unicast, multicast, and/or broadcast) one or more RSs to a UE).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of providing information to multiple devices.
Regarding claim 19, Meylan teaches the computerized network apparatus of Claim 9, but fails to explicitly disclose wherein the coordination signal dynamically allocates at least one of (i) device-specific channel sensing or (ii) channel access data. 
	However, Xu teaches wherein the coordination signal dynamically allocates at least one of (i) device-specific channel sensing or (ii) channel access data (end of paragraph 247: In an example, a wireless device may monitor a group common search space which may be used by base station for transmitting DCIs that are intended for a group of UEs. In an example, a group common DCI may correspond to an RNTI which is commonly configured for a group of UEs. In an example, a wireless device may monitor a UE-specific search space. Also described in paragraph 343: Channel reservation may be enabled by the transmission of signals, by an LAA node, after gaining channel access via a successful LBT operation. Further described in paragraphs 345-346).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating 
Regarding claim 20, Meylan teaches the computerized method of Claim 14, but fails to explicitly disclose wherein the LBT-based medium 20access protocol on at least the allocated one or more carriers is configured to transmit the signal on to occupy the second of the multiple bands, based on the LBT-based medium access protocol on at least the allocated one or more carriers being completed before the LBT-based medium access protocol on at least the second of the multiple bands.
However, Xu teaches wherein the LBT-based medium 20access protocol on at least the allocated one or more carriers is configured to transmit the signal on to occupy the second of the multiple bands, based on the LBT-based medium access protocol on at least the allocated one or more carriers being completed before the LBT-based medium access protocol on at least the second of the multiple bands (paragraph 461: After the first type listen before talk (LBT) succeeds on a selected sub-band and indicates the channel on the selected sub-band is idle, the wireless device may perform the second type listen before talk (LBT) on the other sub-bands of the configured cell(s). In an example, after the first type listen before talk (LBT) succeeds on the selected sub-band and indicates the channel on the selected sub-band is idle, the wireless device may perform the second type LBT on each of the other sub-bands of the configured cell(s). Also described in paragraphs 311 and 460).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating 
Regarding claim 21, Meylan teaches the computerized method of Claim 13, but fails to explicitly disclose wherein the utilizing of the signal 25configured to occupy the at least one of the first of the multiple bands or the second of the multiple bands comprises the LBT-based medium access protocol on at least the second of the multiple bands transmitting the signal to occupy the first of the multiple bands based on the LBT-based medium access protocol on at least the second of the multiple bands being completed before an LBT-based medium access protocol performed on at least the allocated one or more 30carriers.
However, Xu teaches wherein the utilizing of the signal 25configured to occupy the at least one of the first of the multiple bands or the second of the multiple bands comprises the LBT-based medium access protocol on at least the second of the multiple bands transmitting the signal to occupy the first of the multiple bands based on the LBT-based medium access protocol on at least the second of the multiple bands being completed before an LBT-based medium access protocol performed on at least the allocated one or more 30carriers (paragraph 461: After the first type listen before talk (LBT) succeeds on a selected sub-band and indicates the channel on the selected sub-band is idle, the wireless device may perform the second type listen before talk (LBT) on the other sub-bands of the configured cell(s). In an example, after the first type listen before talk (LBT) succeeds on the selected sub-band and indicates the channel on the selected sub-band is idle, the wireless device may perform the second type LBT on each of the other sub-bands of the configured cell(s). Also described in paragraphs 311 and 460).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling communication according to a specified technique and minimize errors.
Regarding claim 22, Meylan teaches the computerized method of Claim 13, but fails to explicitly disclose wherein the utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one -5-Application No.16/567,509 Filed:September 11, 2019carrier in the second of the multiple bands to transact the data with the wireless client device comprises utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one carrier in the second of the multiple bands to transact the data with the wireless client device only once (i) both of the LBT-based medium access protocol on at least 5the second of the multiple bands and an LBT-based medium access protocol on at least the allocated one or more carriers have completed evaluation, and (ii) based on the respective evaluations, both of the second of the multiple bands and the allocated one or more carriers are determined to be available for the utilizing. 10 -6-  
However, Xu teaches wherein the utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one -5-Application No.16/567,509 Filed:September 11, 2019carrier in the second of the multiple bands to transact the data with the wireless client device comprises utilizing at least the allocated one or more carriers in the first of the multiple bands and the identified at least one carrier in the second of the multiple bands to transact the data with the wireless client device only once (i) both of the LBT-based paragraph 461: After the first type listen before talk (LBT) succeeds on a selected sub-band and indicates the channel on the selected sub-band is idle, the wireless device may perform the second type listen before talk (LBT) on the other sub-bands of the configured cell(s). In an example, after the first type listen before talk (LBT) succeeds on the selected sub-band and indicates the channel on the selected sub-band is idle, the wireless device may perform the second type LBT on each of the other sub-bands of the configured cell(s). Also described in paragraphs 311 and 460-470).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling communication according to a specified technique and minimize errors.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meylan and Xu as applied to claim 1 above, and further in view of Park et al. (US 2021/0051653 A1), hereinafter Park ‘653.
Regarding claim 2, Meylan teaches the method of claim 1, wherein: the at least one wireless access node comprises a NR (New Radio)-compliant distributed unit (DU) (paragraph 4: new radio (NR)); and the simultaneously utilizing comprises coordinating transmission of the at least first portion and second portion of the user data with the paragraph 84: the gating interval may indicate when a transmitting apparatus needs to perform a contention procedure (e.g., an LBT procedure) such as a clear channel assessment ( CCA) procedure or an extended CCA (ECCA) procedure. The outcome of the CCA procedure or ECCA procedure may indicate to the transmitting apparatus whether a wireless channel of an unlicensed radio frequency spectrum band is available or in use for the gating interval (e.g., an LBT radio frame or transmission burst)), but fails to explicitly disclose a distributed unit (DU).
	However, Park ‘653 teaches a NR (New Radio)-compliant distributed unit (DU) (paragraph 110: gNB DU).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Park ‘653, for the purpose of providing support for lower layers.

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan and Xu as applied to claim 1 above, and further in view of Park et al. (US 2021/0127423 A1), hereinafter Park ‘423.
Regarding claim 3, Meylan teaches the method of claim 1, but fails to explicitly disclose wherein the utilizing the first carrier and simultaneously using the second carrier comprises scanning at least each of the first and second carriers using respective different ones of scan mechanisms.
However, Park ‘423 teaches wherein the utilizing the first carrier and simultaneously using the second carrier comprises scanning at least each of the first and second carriers using respective different ones of scan mechanisms (paragraph 202: carrier on which LBT is performed by a different wireless access technology (e.g., WiFi, etc.). Further described in paragraph 210, 213 and 289). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Park ‘423, for the purpose of providing communication flexibility across various access technologies.
Regarding claim 4, Meylan teaches the method of claim 1, but fails to explicitly disclose wherein the scanning at least each of the first and second carriers using respective different ones of scan mechanisms comprises: scanning at least first and second frequency bands containing the first and second carriers and each band containing a plurality of other carriers, respectively; and selecting at least the first and second carriers for said utilizing from their respective pluralities of other carriers. 
	However Park ‘423 teaches wherein the scanning at least each of the first and second carriers using respective different ones of scan mechanisms comprises: scanning at least first and second frequency bands containing the first and second carriers and each band containing a plurality of other carriers, respectively (see Figs. 9 and 10; paragraphs 92: Referring to FIG. 9, a wider UL/DL bandwidth can be supported in a manner of aggregating a plurality of UL/DL component carriers (CC). Further described in paragraph 202); and selecting at least the first and second carriers for said utilizing from their respective pluralities of other carriers (see Figs. 9 and 10; paragraphs 92 and 94: A user equipment may be able to perform a detection/decoding of the PDCCH on a corresponding DL CC only. In particular, the base station may be able to transmit the PDCCH via the monitoring DL CC set only. The PDCCH monitoring DL CC set may be configured UE-specifically, UE group-specifically or cell-specifically. Further described in paragraphs 210 and 213).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Park ‘423, for the purpose of providing bandwidth flexibility and higher capacity.
Regarding claim 5, Meylan teaches the method of claim 4, but fails to explicitly disclose wherein the selecting at least the first and second carriers for said utilizing from their respective pluralities of other carriers comprises: selecting the first carrier and at least one other carrier within the first frequency band; selecting the second carrier and at least one other carrier within the second frequency band; aggregating (i) the first carrier and the at least one other carrier within the first frequency band with (ii) the second carrier and the at least one other carrier within the second frequency band; and wherein the utilizing the first carrier and the utilizing the second carrier comprises utilizing the aggregation.
However, Park ‘423 teaches wherein the selecting at least the first and second carriers for said utilizing from their respective pluralities of other carriers comprises: selecting the first carrier and at least one other carrier within the first frequency band (see Figs. 9 and 10; paragraphs 92 and 94: A user equipment may be able to perform a detection/decoding of the PDCCH on a corresponding DL CC only. In particular, the base station may be able to transmit the PDCCH via the monitoring DL CC set only. The PDCCH monitoring DL CC set may be configured UE-specifically, UE group-specifically or cell-specifically. Further described in paragraphs 210 and 213); selecting see Figs. 9 and 10; paragraphs 92 and 94: A user equipment may be able to perform a detection/decoding of the PDCCH on a corresponding DL CC only. In particular, the base station may be able to transmit the PDCCH via the monitoring DL CC set only. The PDCCH monitoring DL CC set may be configured UE-specifically, UE group-specifically or cell-specifically. Further described in paragraphs 210 and 213); aggregating (i) the first carrier and the at least one other carrier within the first frequency band with (ii) the second carrier and the at least one other carrier within the second frequency band (see Figs. 9 and 10; paragraphs 92: Referring to FIG. 9, a wider UL/DL bandwidth can be supported in a manner of aggregating a plurality of UL/DL component carriers (CC). Further described in paragraph 210: 10 MHz + 10 MHz carrier aggregation); and wherein the utilizing the first carrier and the utilizing the second carrier comprises utilizing the aggregation (see Figs. 9 and 10; paragraphs 92: Referring to FIG. 9, a wider UL/DL bandwidth can be supported in a manner of aggregating a plurality of UL/DL component carriers (CC). Further described in paragraph 210: 10 MHz + 10 MHz carrier aggregation). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Park ‘423, for the purpose of providing bandwidth flexibility and higher capacity.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Meylan and Xu as applied to claim 1 above, and further in view of Kang et al. (US 2018/0124613 A1).
Regarding claim 8, Meylan teaches the method of claim 1, but fails to explicitly disclose wherein the utilizing the first carrier and simultaneously using the second carrier comprises transmitting at least one of 3GPP PDCCH control data or PDSCH user plane data on each of the first carrier and second carrier. 
	However, Kang wherein the utilizing the first carrier and simultaneously using the second carrier comprises transmitting at least one of 3GPP PDCCH control data or PDSCH user plane data on each of the first carrier and second carrier (paragraph 38:  the base station 200 may transmit, through a physical downlink control channel (PDCCH), permission (e.g., UL grant) information about a resource of the licensed band 10 and/or the unlicensed band 20 that the terminal 100 is able to use for uplink transmission).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Kang, for the purpose of transmitting downlink control data in a specified channel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meylan and Xu as applied to claim 9 above, and further in view of Lou et al. (US 2021/0204322 A1).
Regarding claim 11, Meylan teaches the computerized network apparatus of claim 9, wherein the computerized network apparatus comprises a 5G NR-U capable gNodeB paragraph 4: 5G NR gNodeB), and the first and second unlicensed frequency bands comprise a 5 GHz band (paragraph 116: 5 GHz), but fails to explicitly disclose a 6 GHz band, respectively. 
	However, Lou teaches a 6 GHz band (end of paragraph 2: 6 GHz unlicensed band).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Lou, for the purpose of enabling communication via a specified frequency band.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan and Xu as applied to claim 9 above, and further in view of Damnjanovic et al. (US 2019/0394790 A1).
Regarding claim 12, Meylan teaches the computerized network apparatus of claim 9, wherein the first medium access protocol comprises an energy detection protocol (paragraph 72: determines the energy on the channel), but fails to explicitly disclose and the second access protocol comprises a preamble detection protocol. 
	However, Damnjanovic teaches the second access protocol comprises a preamble detection protocol (paragraph 51: A CCA may include an energy detection procedure to determine whether there are any other active transmissions).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating 
Regarding claim 16, Meylan teaches the computerized network apparatus of Claim 12, but fails to explicitly disclose wherein the preamble detection protocol effects the second unlicensed frequency band as predefined by a managed 10network infrastructure.  
However, Xu teaches wherein the preamble detection protocol effects the second unlicensed frequency band as predefined by a managed 10network infrastructure (paragraphs 327: In an example, preamble detection may be used. Also described in paragraph 313).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Meylan’s method by incorporating the teachings of Xu, for the purpose of enabling a device to detect and receive the intended signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462